OPINION
PER CURIAM.
In International Society for Krishna Consciousness, Inc. v. Heffron, 299 N.W.2d 79 (Minn.1980), we reversed the judgment of the Ramsey County District Court, which sustained the constitutionality of Minnesota State Fair Rule 6.05 and granted an injunction against members of ISKCON from conducting certain activities upon the state fair grounds in violation of said rule. Pursuant to the mandate of the United States Supreme Court in Heffron v. International Society for Krishna Consciousness,-U.S. -, 101 S.Ct. 2559, 69 L.Ed.2d 298 (1981), we hereby vacate the judgment and opinion of this court in International Society for Krishna Consciousness, Inc. v. Heffron, 299 N.W.2d 79 (Minn.1980), and affirm the judgment of the district court.
Affirmed.